This is an appeal from a decree sustaining a motion to dismiss the bill of complaint filed by the appellant in the court below. After consideration of the transcript of the record and the briefs and arguments of counsel for the respective parties Mr. Chief Justice WHITFIELD, Mr. Justice TERRELL and Mr. Justice DAVIS are of the opinion that the decree appealed from should be reversed, while Mr. Presiding Justice ELLIS, Mr. Justice BROWN and Mr. Justice BUFORD are of the opinion that said decree should be affirmed. The members of the court being equally divided in opinion as to whether or not said decree should be reversed, the result is that under the familiar doctrine of Hampton v. McClung,47 Fla. 224, 37 So. 51, the decree appealed from must be and is hereby
Affirmed.
WHITFIELD, C.J., and ELLIS, TERRELL, BROWN, BUFORD and DAVIS, J.J., concur.